Citation Nr: 1123005	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for orthopedic manifestations of a lumbar strain with degenerative joint disease, evaluated as 20 percent disabling from November 24, 2004 to July 14, 2005.

2.  Entitlement to an increased evaluation for orthopedic manifestations of a lumbar strain with degenerative joint disease, evaluated as 10 percent disabling from July 15, 2005 to November, 21, 2005.

3.  Entitlement to an increased evaluation for orthopedic manifestations of a lumbar strain with degenerative joint disease, evaluated as 10 percent disabling from November 22, 2005 to January 10, 2006.

4.  Entitlement to an increased evaluation for orthopedic manifestations of a lumbar strain with degenerative joint disease evaluated as 10 percent disabling  from January 11, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from March 1976 to March 2000.

The issue of entitlement to an increased evaluation for a lumbar strain with degenerative joint disease comes before the Board on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claim was certified to the Board by the Portland, Oregon, RO.

The Board notes that, in its July 2002 rating decision, the Boston, Massachusetts RO granted entitlement to a 20 percent evaluation for a lumbar strain with degenerative joint disease.  In August 2007, however, noting a September 2003 change in the rating schedule, the Portland RO separated the Veteran's low back disorder into two distinct disorders (radiculitis and a low back strain) and rated them accordingly.  Thus, as specified by the Veteran through his representative in a November 2007 correspondence, the issue on appeal is for an increased rating from 10 percent the Veteran's lumbar strain with degenerative joint disease, not the separate rating assigned for radiculitis.

Further, the issue as to the appropriate rating for the orthopedic manifestations of a lumbar strain with degenerative joint disease, evaluated as 20 percent disabling from November 24, 2004 to July 14, 2005 was formerly characterized as entitlement to an increased rating for a lumbar strain with degenerative joint disease, evaluated as 20 percent disabling from December 28, 2001 to July 14, 2005.  This issue has been re-characterized in order to reflect the appeal period considered by the Board, the period beginning with the date of the receipt of the Veteran's claim for an increased rating, November 24, 2004.  

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at the Portland, Oregon, RO.  A copy of the hearing transcript has been associated with the claims file.  

In May 2010, the case was remanded by the Board.

The issue of entitlement to increased ratings for lumbar strain with degenerative joint disease from January 11, 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between November 24, 2004 and July 14, 2005, the Veteran's lumbar strain was not manifested by forward thoracolumbar flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.

2.  Between July 15, and November 21, 2005, the Veteran's lumbar strain was not manifested by forward flexion of the thoracolumbar spine less than 61 degrees or by a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in abnormal gate or abnormal spinal contour such as scoliosis, revered lordosis or abnormal kyphosis.

3.  Between November 22, 2005 and January 10, 2006 the Veteran underwent a period of convalescence following an operation for a period greater than one month.


CONCLUSIONS OF LAW

1.  Between November 24, 2004 and July 14, 2005, the criteria for an evaluation for lumbar strain with degenerative joint disease in excess of 20 percent were not met.  38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010).

2.  Between July 15, 2005 and November 21, 2005, the criteria for an evaluation for lumbar strain with degenerative joint disease in excess of 10 percent were not met.  38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242.

3.  Between November 22, 2005 and January 10, 2006, the criteria for a 100 percent based on a need for convalescence were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in March and September 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA informed the Veteran of how disability evaluations and effective dates are assigned in a post-rating decision August 2007 statement of the case.  The claim was readjudicated in a July 2008 supplemental statement of the case.  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  VA has made the necessary efforts to obtain medical records identified by the Veteran.  

The Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine, such as lumbosacral strain, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  As noted above, only the orthopedic manifestations are before the Board.  

Normal thoracolumbar flexion is from zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

The Veteran's claims file includes a January 2005 treatment note from a private facility, i.e.., Advanced Pain Management Center.  Evaluation notes reported normal curvature of the spine, no overlying skin abnormalities, no tenderness and no muscle spasm.  Active range of motion was reported as flexion to 75 degrees with sacral pain to the left side.  Extension was full to 25 degrees with pain to the left.  

January 2005 treatment notes from private physician, Dr. T.G. reported a normal range of lumbar motion but chronic low back pain was still diagnosed.

A February 2005 MRI report from Providence St. Vincent Medical Center revealed minor degenerative changes in the L3-L4 vertebra, moderate degenerative changes with mild formaminal narrowing in the L4-L5 vertebra, and degenerative changes with moderate narrowing of the left lateral recess and left foramen.  

A May 2005 lumbar spine CT from the Providence St. Vincent Medical Center reported a left lateral radial tear at the L3-L4 vertebra, and diffuse degenerative disc changes at the L4-L5 and L5 - S1 vertebra.

The Veteran was afforded a VA orthopedic examination in July 2005.  He described a history of low back pain which he rated as 6 out of 10 on a good day and over 10 on a bad day.  The Veteran described having four bad days a month.  Physical examination revealed a flat back with no visible or palpable spasms, 28 degrees of lateral flexion to the left without pain, 23 degrees of lateral flexion to the right without pain, 0 degrees extension and 100 degrees of flexion with pain, and 20 degrees of rotation bilaterally with pain to the left.  The examiner stated that he would expect an additional 20 degree loss of lumbar motion due to pain with repetitive use or flare ups.  No gait disturbance with flare-ups was expected.

An operative report from Tuality Community Hospital reported that the Veteran underwent a minimally invasive left L5-S1 microdiskectomy and a microscopic dissection on November 22, 2005 in order to repair his left L5-S1 herniated nucleus pulposis with left S1 radioculopathy.  Letters from the Veteran's private physician Dr. F.W., noted that the Veteran was unable to work between November 22, 2005 and January 10, 2006 as he was recovering from his surgery (Dr. F.W.'s letter stated that the Veteran was unable to work between November 22, 2005 and January 10, 2005, this however, is considered a typographical error, and is taken to mean January 10, 2006.)

Analysis- Lumbar Strain with Degenerative Joint Disease From November 24, 2004 to July 14, 2005.

The Board finds that, for the period between November 24, 2004 and July 14, 2005, a disability rating in excess of 20 percent is unwarranted.  The evidence failed to demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Further, the record did not demonstrate forward thoracolumbar flexion of 30 degrees or less.  A January 2005 examination at Advanced Pain Management revealed flexion to 75 degrees, and in January 2005, a private physician, Dr. T.G., judged his lumbar motion to be normal.  In light of these findings the Board finds no basis to assign an evaluation in excess of the 20 percent assigned.

Analysis- Lumbar Strain with Degenerative Joint Disease from July 15, 2005 to November 21, 2005.

The Board finds that a 10 percent disability rating is appropriate for the period between July 15 and November 21, 2005.  During the Veteran's July 2005 VA examination there were no visible or palpable muscle spasms.  Flexion of the lumbar spine was to 100 degrees with pain, and the examiner stated that he would expect an additional loss of motion in the lumbar spine of 20 degrees due to pain with repetitive use or flare ups.  

While the examiner did not appear to have required repetitive testing of range of motion, even assuming, arguendo, that the Veteran's range of motion would be limited by 20 degrees due to pain, flexion would be to 80 degrees after repetitions.  Lumbar flexion to 80 degrees falls within the criteria for a 10 percent disability rating.  Hence, an increased rating is not in order for this term.  In so finding the Board acknowledges the appellant's complaint of back pain.  Back pain, however, is specifically contemplated in the general rating schedule for back disorders.

In deciding the ratings warranted for the period from November 24, 2004 to November 21, 2006, the Board considered whether the disorder warranted the assignment of an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's lumbar strain is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.

Analysis- Lumbar Strain with Degenerative Joint Disease from November 22, 2005 to January 10, 2005.

On November 22, 2005, the Veteran underwent surgery which rendered him unable to work until January 10, 2005.  Thus, the Board finds that a 100 percent disability rating based on convalescence is warranted for the period between November 23, 2005 and January 10, 2005, during which time the evidence has demonstrated that the Veteran was completely disabled following a L5-S1 herniated nucleus pulposis repair.  38 C.F.R. § 4.30.


ORDER

Entitlement to disability rating in excess of 20 percent for orthopedic manifestations of a lumbar strain with degenerative joint disease, from November 24, 2004 to July 14, 2005, is denied.

Entitlement to a disability rating in excess of 10 percent for orthopedic manifestations of a lumbar strain with degenerative joint disease between July 15, and November 21, 2005, is denied.

For the period between November 22, 2005 and January 10, 2005, a 100 percent rating based on a need for convalescence following lumbar surgery is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

In May 2010, the issues were remanded in part so that the Veteran could be afforded a VA examination, having contended that the severity of his service-connected low back disorder symptoms had increased since his November 2005 rating decision.  A VA examination was scheduled for July 6, 2010; however, the Veteran failed to report to his examination.  Under normal circumstances where a Veteran fails to report to an examination, the claim is rated based on the evidence of record.  38 C.F.R. §  3.655 (2010).  The Veteran can be afforded a new VA examination, however, where good cause for failing to report is shown.  Id.  

In this case, an August 2010 report of contact note from the RO which stated that the Veteran continued to await a new VA examination.  September 2010 correspondence from the Veteran demonstrates that on July 5, 2010, the Veteran reported to the emergency room of Tuality hospital for gallbladder pain.  The Veteran reported that he called the compensation and pension section of a VA medical center in order to cancel his appointment for his July 6, 2010 examination because he was on heavy pain medication, having just been released from the hospital.  Included with his statement was an emergency room note from Tuality hospital noting that the Veteran was treated for gallstones on July 5, 2010.   

The Veteran has demonstrated good cause for having missed his VA examination and therefore must be afforded a new VA examination in order to determine the current severity of his lumbar strain with degenerative joint disease.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate any identified records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA spine examination.  The claims folder is to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating lumbar disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


